Exhibit 10.11

Service Agreement

between

Osborn International GmbH, Zweigniederlassung der Jason GmbH, D-35099 Burgwald,
Germany, represented by the shareholders’ meeting and therefore by its sole
shareholder Jason Holding GmbH, D 92237 Sulzbach-Rosenberg,

in the following referred to as “Jason”

and

Dr. Florestan von Boxberg, Giessener Strasse 4, D-35112 Fronhausen, Germany,

in the following referred to as “Dr. von Boxberg”.

PREAMBLE

Jason Incorporated, 411 East Wisconsin Avenue, Suite 2100, Milwaukee, WI 53202
(“Jason Inc”) is holding directly and indirectly all shares in Jason Holding
GmbH.

Jason Inc, Jason and Dr. von Boxberg are in agreement that Dr. von Boxberg shall
be the President of Jason Finishing Group (the “JF Group”), a group comprised of
the Jason finishing group unit of Jason Inc or any of its affiliated companies
(including future affiliated companies) trading in the Business of the JF Group
(as defined in the following).

The JF Group’s present business (the “Business”) is the manufacture of, the sale
of and any consultancy or other services related to industrial brushes, surface
finishing tools, polishing tools, compounds, artificial ski slopes, artificial
roof surfaces, load runners, finishing machines and sealing, guiding and
positioning applications.

This appointment has commenced November 1, 2010 (the “Effective Date”),
replacing the previous service agreement dated June 24th, 2006 and effective as
of August 15th, 2006. Dr. von Boxberg’s seniority and term are therefore
calculated starting August 15th, 2006.

 

1



--------------------------------------------------------------------------------

SERVICE AGREEMENT

 

I. Duties and Responsibilities

 

1. Dr. von Boxberg shall act as president (“President”) of the JF Group. He
shall be entrusted with the responsibility of the management of the JF Group.

 

2. Dr. von Boxberg was appointed a Geschäftsführer of Jason GmbH in 2006. From
the Effective Date on his duties in that capacity are determined by the CEO of
Jason Inc.

 

3. Dr. von Boxberg shall be entitled and obligated to represent the JF Group and
to manage its business with the care and diligence of a prudent businessman. He
will strictly observe any applicable legal requirements and any and all
directions given by the CEO of Jason Inc. Dr. von Boxberg shall report to the
CEO of Jason Inc, his or her representatives or to such other persons or
corporate bodies as he or she may direct.

 

II. Working Time

 

1. Dr. von Boxberg shall devote the whole of his working time and his attention
and skill to the duties of his office as President. The normal business hours of
the JF Group, which are Monday to Friday 9.00 AM to 5.00 PM (with one hour
luncheon break), shall apply to Dr. von Boxberg. Dr. von Boxberg shall work such
other hours as may be necessary or appropriate from time to time to carry out
his duties properly or as the needs of the business dictate, without any
overtime pay.

 

2. Dr. von Boxberg shall not be entitled to take up or to continue with any
compensated outside jobs. Dr. von Boxberg shall take over future honorary
positions, board memberships or similar functions only after the prior consent
of the CEO of Jason Inc. Any kind of publications or articles of Dr. von Boxberg
must not impair the interests of Jason Inc or any of its affiliated companies,
including any member of the JF Group.

 

3. During the term of his presidency, Dr. von Boxberg shall not be directly or
indirectly on his own behalf or on behalf of third parties, engaged or concerned
or interested in any other business which is similar to or competitive with the
business of Jason Inc or any of its affiliated companies, including the JF
Group. Dr. von Boxberg shall not, whether directly or indirectly, invest in any
business which is similar to or in competition with Jason Inc or any of its
affiliated companies, including the JF Group, or which is a supplier to or a
customer of Jason Inc or any of its affiliated companies, including the JF
Group, provided that Dr. von Boxberg may hold (directly or through nominees) up
to 1 % of the securities of any class of any company if the securities held are
listed on a nationally recognized securities exchange.

 

2



--------------------------------------------------------------------------------

III. Confidentiality

 

1. Dr. von Boxberg shall not either during or after the termination of this
service agreement (the “Agreement”)

 

  a) divulge or communicate to any person or persons except to those employees
of Jason Inc or any of its affiliated companies whose province it is to know the
same; or

 

  b) use for his own purposes or for any purposes other than those of Jason Inc
or any of its affiliated companies; or

 

  c) through any failure to exercise all due care and diligence cause any
unauthorized disclosure of

any secret or confidential information of Jason Inc or any of its affiliated
companies.

 

2. Secret and confidential information shall include but not be limited to
information

 

  a) relating to the private affairs including financial or trading information
of Jason Inc or any of its affiliated companies; or

 

  b) relating to the working of any process or invention which is carried on or
used by Jason Inc or any of its affiliated companies; or

 

  c) know-how of Jason Inc or any of its affiliated companies or any of its
projects (including their organization and the staff involved); or

 

  d) lists and details of customers, prices, commercial relationships,
negotiations, future forecasts, products and plants; or

 

  e) in respect of which Jason Inc or any of its affiliated companies is bound
by an obligation of confidence to any third party.

The foregoing restrictions shall cease to apply to any information or knowledge
which may (otherwise than through the default of Dr. von Boxberg) become
available to the public generally or in case of a rightful request by a public
body. The confidentiality clause is applicable also for the time after
termination of this Agreement.

 

3. The legal obligation of secrecy remains unaffected.

 

3



--------------------------------------------------------------------------------

IV. Remuneration

 

1. Dr. von Boxberg shall receive during the continuance of this Agreement a
gross salary at an annualized rate of € 215,000.— (Euro
twohundredfifteenthousand) p.a. or such higher rates as may from time to time be
agreed by the shareholders’ meeting of Jason (the “Gross Salary”). The yearly
amount shall be reviewed annually in connection with the review of the salaries
of other Jason Inc senior management by the Compensation Committee of Jason
Inc’s Board of Directors. The amount shall be paid as salary and shall be
payable, less applicable withholdings for taxes and social security in 12 equal
installments by credit transfer in arrears on or before the last day of each
calendar month.

 

2. In addition, Dr. von Boxberg will be entitled to a performance related bonus
in accordance with the Jason Inc Management Incentive Compensation (MIC) bonus
program, as modified from time to time. Inclusion in this program is the sole
discretion of Jason Inc’s Board of Directors, who reserve the right to determine
participation in and to modify the terms and conditions of this program each
year. During 2011 Dr. von Boxberg will participate at an Applicable Percentage
(as defined in the Jason Inc MIC Plan) of 60%.

 

3. Dr. von Boxberg will receive the usual and customary social benefits
available to salaried employees of Jason GmbH except that for purpose of
pension, an amount of € 10,000 (Euro Tenthousand) shall be contributed annually
to a pension fund already existing for the benefit of Dr. von Boxberg, the
administration of which shall be the responsibility of Jason.

 

4. Dr. von Boxberg shall be given the use of an automobile (BMW 5 series or
equivalent). Operating expenses for such vehicle will be reimbursed in
accordance with routine expense reporting policy.

 

V. Expenses

Jason shall reimburse Dr. von Boxberg – within the framework of the applicable
tax laws – all reasonable traveling, hotel and other out-of-pocket expenses
properly incurred by him in the performance of his duties hereunder subject to
producing, if so required, appropriate vouchers.

 

4



--------------------------------------------------------------------------------

VI. Sickness Pay

 

1. In case of sickness or absence on other grounds not within the control of
Dr. von Boxberg, Dr. von Boxberg shall be entitled to the payment of his Gross
Salary for an aggregate period of three months of his absence per year. Jason
shall be entitled to deduct from any remuneration an amount equivalent to any
state sickness benefit or statutory sick pay made by the medical insurance
carrier to which Dr. von Boxberg may be entitled.

 

2. Should Dr. von Boxberg’s absence according to the foregoing paragraph 1
continue for an aggregate period of more than three months per year, any claims
for payment of remuneration in accordance with the foregoing paragraph VI, 1.
shall cease to exist after the three-month-period expires.

 

3. Should Dr. von Boxberg die during the term of this Agreement his widow and
his children – to the extent those did not yet attain the age of 25 and are
still in their education – shall be entitled to Dr. von Boxberg’s remuneration
in accordance with the foregoing paragraph VI. 1. for the month during which the
death occurred and the three ensuing months.

 

VII. Holidays

 

1. Dr. von Boxberg shall (in addition to normal public holidays) be entitled to
25 working days paid holiday in each calendar year.

 

2. Any holidays shall be taken by Dr. von Boxberg at such time or times as the
CEO of Jason Inc (in consideration of the business requirements of the JF Group)
shall approve. Dr. von Boxberg shall not take more than 15 days as holiday at
any one time.

 

3. Unused holidays can only be carried forward for three months following the
calendar year during which they accrued. There is no right of Dr. von Boxberg
for any compensation for unused holidays.

 

VIII. Industrial Property Rights

Any invention, discovery, design, trade secret or literary or artistic work (the
“Industrial Property Rights”) made by Dr. von Boxberg during his employment with
Jason and in course of the performance of his duties under this agreement and
relating to, or capable of being used or adapted for use in any of the
businesses of the JF Group, shall be immediately disclosed to and transferred to
Jason. Jason shall be entitled to apply for patent, registered design or
equivalent protection in Germany and elsewhere for any such Industrial Property
Rights and to exclusively use such Industrial Property Rights. Dr. von Boxberg
shall not be entitled to any additional compensation in connection with the
transfer of or use by any member of the JF Group of the foregoing Industrial
Property Rights.

 

5



--------------------------------------------------------------------------------

IX. Term, Termination

 

1. This Agreement shall commence on the Effective Date and shall continue for an
indefinite period of time.

 

2. Each party to this Agreement shall be entitled to terminate the Agreement by
giving notice. The termination shall be effective at the end of the sixth
calendar month following the month of notice.

 

3. The right of both parties to terminate this Agreement by notice for cause (§
626 BGB) shall remain unaffected.

 

4. Any notice of termination shall be in text form (sec. 126b of the German
Civil Code).

 

5. In case of a termination for cause or without cause Jason shall be entitled
to suspend Dr. von Boxberg from his duties for so long as Jason may think fit.
During that time Dr. von Boxberg will continue to receive his full remuneration.

 

X. Property of JF Group

Dr. von Boxberg shall return any property of the JF Group used by him or given
to him during the term of this Agreement at any time upon the request of the CEO
of Jason Inc and, at the latest, by the time this Agreement terminates. The same
applies to all documentation which belongs to or relates to the business of the
JF Group irrespective of who prepared such documentation.

 

XI. Non-Compete Obligation

 

1. During the period of 24 months following the effectiveness of the termination
of this Agreement (the “Non-Compete Period”), Dr. von Boxberg undertakes in the
restricted territory not to

 

  a) enter into a fixed employment relationship, a consultancy relationship or
an agency relationship with a company;

 

  b) set up or acquire, partly or in its entirety, a company or its assets;

 

  c) participate in any other way or support a company;

 

6



--------------------------------------------------------------------------------

which is engaged in the same or similar line of Business as the JF Group (the
“Non-Compete Obligation”). The restricted territory is USA, Germany, the United
Kingdom, Sweden, Denmark, Portugal, Spain, France, Romania, China, Taiwan,
India, Mexico and Brazil.

 

2. Furthermore, Dr. von Boxberg shall during the Non-Compete Period be obligated
not to contact any customers of the JF Group and solicit business from them with
respect to any product falling within the JF Group’s line of business as above
described.

 

3. During the Non-Compete Period, Jason is obliged to pay compensation to
Dr. von Boxberg. The compensation amounts to 50 % of the Contractual Payments
and shall be payable, less applicable withholdings for taxes and social
security, monthly by credit transfer on or before the last day of each calendar
month. “Contractual Payments” contain all cash benefits and benefits in kind
(including variable remuneration components) Dr. von Boxberg obtained from Jason
lastly. Any other income Dr. von Boxberg receives during the Non-Compete Period
(including but not limited to payments in connection with existing pension
promises, compensation, unemployment benefits, company pensions and other
pensions) or Dr. von Boxberg maliciously fails to receive shall be applied to
the compensation in accordance with Section 74c of the German Commercial Code.

 

4. Without separate request, Dr. von Boxberg has to inform Jason about any other
income during the Non-Compete Period pursuant to the foregoing paragraph 3 at
the end of each quarter. On demand of Jason, Dr. von Boxberg is obliged to prove
such information.

 

5. For each and every breach of the obligations of Dr. von Boxberg under the
Non-Compete Obligation, Dr. von Boxberg shall pay – for each single breach - a
penalty in the amount of € 10,000 (Euro Tenthousand)]. Any rights to claim for
additional damages shall remain unaffected. In additional, for the period of a
breach of the obligations pursuant to the foregoing paragraphs 1, 2 and 4, the
claim of Dr. von Boxberg pursuant to the foregoing paragraph 3 shall be
dispensed with.

 

6.

Jason is entitled to waive in text form (sec. 126b of the German Civil Code) at
any time, including prior to the termination of this Agreement, its rights
pursuant to the foregoing paragraphs 1, 2 and 4. In this case, the claim of
Dr. von Boxberg pursuant to the foregoing paragraph 3 lapses at the end of the
sixth calendar month following the month of the notice of such waiver. If Jason
waives its rights prior to a period of six months of the effectiveness of the
termination of this Agreement, Dr. von Boxberg therefore has no claims for
compensation. If Dr. von Boxberg terminates this Agreement in accordance with
Section IX para. 2, Jason is entitled to waive the Non-Compete Obligation within
two weeks after having received the notice of termination if Jason receives the
notice less than six months and two weeks prior to the day the termination
becomes effective. In case of a termination for cause by Jason, Jason is
entitled to waive the Non-Compete Obligation with immediate effect. In case of a

 

7



--------------------------------------------------------------------------------

  termination for cause by Dr. von Boxberg Jason is entitled to waive the
Non-Compete Obligation within two weeks after having received the notice of
termination. Only for clarification, for the period Dr. von Boxberg obtains
compensation pursuant to the foregoing paragraph 3 the obligations of Dr. von
Boxberg pursuant to the foregoing paragraphs 1,2, 4 and 5 continue to exist.

 

XII. Miscellaneous

 

1. This Agreement contains the entire understanding between the parties and
supersedes all previous agreements and arrangements, if any, relating to the
relationship of Dr. von Boxberg and Jason, in particular the service agreement
dated June 24, 2006 being effective as of August 15, 2006. This Agreement may be
modified or amended only by a written instrument. This shall also apply to a
change of the written form requirement.

 

2. Should any provision or provisions of this Agreement as a whole or in part be
or become invalid or unenforceable, the validity or enforceability of the
balance of the Agreement shall not be affected thereby. The parties hereof agree
that the invalid or unenforceable provision shall be substituted by a valid or
enforceable provision which shall implement the intent and objectives of this
agreement to the extent legally permissible. The same shall apply in the event
that this Agreement should not cover an issue which according to the apparent
intent of the parties hereto was meant to be made a part hereof.

 

3. This Agreement is governed by the law of the Federal Republic of Germany.

 

4. All notices by Dr. von Boxberg concerning this Agreement must be given to the
CEO of Jason Inc at the offices of Jason Inc.

 

8



--------------------------------------------------------------------------------

Sulzbach-Rosenberg     February 10, 2011 (date) Jason GmbH    

/s/ David Westgate

   

/s/ Florestan von Boxberg

David Westgate     Florestan von Boxberg Geschaeftsfuehrer     Milwaukee    
February 10, 2011 (date) Jason Incorporated    

/s/ Stephen Cripe

    Stephen Cripe    

 

9